Case 6:20-cv-00079-CCL Document9 Filed 02/17/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

STEPHEN P. KELLY, CV-20-79-H-CCL
Plaintiff,
VS. Order

CLINT PULLMAN, LEWIS and
CLARK COUNTY SHERIFF’S
OFFICE, and LEWIS AND CLARK
COUNTY,

 

Defendants.

 

Plaintiff Stephen P. Kelly seeks leave to proceed in forma pauperis (Doc. 1)
and has lodged a complaint seeking declaratory and injunctive relief and damages
from Deputy Sheriff Clint Pullman, the Lewis and Clark County Sheriffs Office,
and Lewis and Clark County under 42 U.S.C. § 1983.

Plaintiff completed the “Application to Proceed in District Court Without
Prepaying Fees or Costs (Long Form).” The information provided in the
application is sufficient to make the showing required by 28 U.S.C. § 1915(a) and
the Court grants his request to proceed in forma pauperis.

The Court’s inquiry does not end with the application to proceed in forma
pauperis. The Court must also determine whether the lodged complaint states a

claim on which relief can be granted. 28 U.S.C. § 191 5(e)(2)(B)(ii).
Case 6:20-cv-00079-CCL Document9 Filed 02/17/21 Page 2 of 3

Plaintiff claims that on October 23, 2020, Defendant Pullman refused to
create an official record of Plaintiff's written criminal fraud complaint. (Doc. 2 at
9,9 17). Plaintiff alleges that Defendants Lewis and Clark Sheriff's Office and
Lewis and Clark County are liable for the actions of Defendant Pullman, who is a
Deputy Sheriff for Lewis and Clark County. (See Doc. 2 at 4, 9{ 4 - 6 and 6, § 12).

Plaintiff's lodged complaint fails to state a claim for relief because Plaintiff
lacks standing to bring a claim based on the deputy sheriff’s refusal to pursue
Plaintiff’s criminal fraud complaint. Plaintiff is a private citizen and as such
“lacks a judicially cognizable interest in the prosecution or nonprosecution of
another.” Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Plaintiff likewise
“lacks standing to compel an investigation or prosecution of another person.” Tia
v. Criminal Investigation Demanded as Set Forth, 441 Fed. Appx. 457, 458 (9"
Cir. 2011).

In accordance with the foregoing, the Court issues the following Order:

lr Plaintiffs motion to proceed in forma pauperis (Doc. 1) is
GRANTED and his filing fee is waived.

2. The Clerk shall edit the text of the docket entry for the Complaint
(Doc. 2) to remove the word “LODGED.” The Complaint is deemed filed on

October 28, 2020.

Page 2 of 3
Case 6:20-cv-00079-CCL Document9 Filed 02/17/21 Page 3 of 3

3: Plaintiff's claims are DISMISSED and the Clerk is directed to close

this case and enter judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

4h
Dated this / / day of February, 2021.

ld Zieh

NCHARLESC., LOVELE-
SENIOR UNITED STATES DISTRICT JUDGE

Page 3 of 3
